Case 5:19-cv-01415-PA-GJS Document 7 Filed 04/15/20 Page 1 of 1 Page ID #:313


1
2
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11    CHRISTIAN DIAZ,
                                                Case No. 5:19-cv-01415-PA (GJS)
12                 Petitioner
13           v.                                 JUDGMENT
14    SCOTT FRAUENHEIM,
15                 Respondent.
16
17
18         Pursuant to the Court’s Order: Dismissing Petition With Prejudice For
19   Untimeliness; And Denying Certificate Of Appealability,
20
21         IT IS ADJUDGED that the above-captioned case is dismissed with prejudice.
22
23   DATED: April 15, 2020
24
25                                          ___________________________________
                                            PERCY ANDERSON
26                                          UNITED STATES DISTRICT JUDGE
27
28
